DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/22 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive.The applicant argues the claimed core-coil assembly is designed for a dry transformer and consequently suffers neither from the risk of explosion generally associated with transformers immersed in oil nor from the risk of environmental contamination by the transformer’s oil, should leakage or explosion occur which is opposite to Heinrichs, which expressly involves an oil-type transformer.
Also, Applicant respectfully notes that Heinrichs fails to teach or suggest a compliant solid insulation, as presently recited in each of our independent claims. For support, see for example last three lines of paragraph [0054] of the disclosure of the present invention. Heinrichs, being directed to a transformer filled with insulating 
The applicant structural limitations of the independent claims discloses coil assembly having an inner coil with an inner surface, an outer surface, an upper surface, and a lower surface, and an outer coil with an inner surface, an outer surface, an upper surface, and a lower surface; a core assembly including a core window and a core column of a magnetically-permeable material, the core column and the core window having inner side surfaces; and an expandable sealing member including an inner cavity that is fillable or evacuatable, the expandable sealing member positioned one or more inner side surfaces of the core column and an inner surface of the inner coil, the outer surface of the inner coil and the inner surface of the outer coil, and between the upper surface and lower surface of the inner coil and the outer coil and the inner side surfaces of the core window; the inner cavity of the expandable sealing member filled with a compliant solid insulation material, inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. The prior art Heinrichs discloses these same structural features of the applicant claimed invention even though the applicant considers it core assembly device being design for a dry transformer and Heinrichs is considered an oil-type transformer.
As previously mentioned, Heinrichs discloses two types of compliant solid insulation. One of the compliant insulation material is the solid filler/noodles material 46 and the other compliant insulation material is a dielectric fluid (see Col 6, lines 20-30). 
Compliant simply means 1. complying; obeying, obliging, or yielding, esp. in a submissive way https://www.collinsdictionary.com/us/dictionary/english/compliant. The compliant solid insulation material. Also, the claims simply stipulates that an expandable sealing member is filled with a compliant solid insulation material. The claim does not exclude a fluid/liquid form being used. It just states that a compliant solid insulation material is used. The prior art Heinrichs discloses that feature. Also, the applicant’s arguments rely on language solely recited in preamble recitations such as in claim 1. When reading the preamble in the context of the entire claim, the recitation  dry transformer is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Accordingly, the rejection will remain in the office action
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




1.	Claims 1, 2, 7, 8, 12-13, 17 and 19-21 are rejected under 35 U.S.C. 102a1 as being anticipated by Heinrichs (US 4,447,796).
	Regarding claim 1, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a coil assembly having an inner coil (30) with an inner surface, an outer surface, an upper surface, and a lower surface (see figure 2a), and an outer coil (32) with an inner surface, an outer surface, an upper surface, and a lower surface (see figure 2a); a core assembly including a core window and a core column (see figure 1 and Col 5, lines 10-30) of a magnetically-permeable material (see Col 5, lines 10-15), the core column and the core window having inner side surfaces (see figures 1 and 3); and an expandable sealing member (39/38) including an inner cavity that is fillable or evacuatable (see Col 6, lines 20-35), the expandable sealing member positioned one or more inner side surfaces of the core column (see figure 3) and an inner surface of the inner coil (see figure 2a), the outer surface of the inner coil and the inner surface of the outer coil (see figure 2a), and between the upper surface and lower surface of the inner coil and the outer coil and the inner side surfaces of the core window (see figures 1-3); the inner cavity of the expandable sealing member (39) filled with a compliant solid insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].
Regarding claim 2, Heinrichs  (Col 6, lines 20-30) discloses wherein the expandable sealing member comprises an expandable tube.
Regarding claim 7, Heinrichs  (figure 2a) discloses wherein the expandable sealing member (39)including the cavity is provided between the inner side surface of the core column and the inner surface of the inner coil.
Regarding claim 8, Heinrichs  (figure 2a) discloses wherein the expandable sealing (38) member including the cavity is provided between the outer surface of the inner coil and the inner surface of the outer coil.
Regarding claim 12, Heinrichs (figures 1-3) discloses wherein the expandable sealing member including the cavity is provided to seal between inner side surfaces of a second core window of the core assembly and surfaces of a second coil assembly and also between surfaces of the second coil assembly.
Regarding claim 13, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a coil assembly including multiple coils, each of the multiple coils having outer peripheral surfaces (figures 1-2a); a core assembly including a core window and at least one core column of a magnetically-permeable material (see figure 1 and Col 5, lines 10-30), the core window having inner side surfaces (figure 2a); and expandable sealing members (39) each including an inner cavity that is fillable or evacuatable (see Col 6, lines 20-35), the expandable sealing members inserted between (see figures 1-2a): the outer peripheral surfaces of the multiple coils within the figure 1-2a); the inner cavity of the expandable sealing member (39) filled with a compliant soild insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].

Regarding claim 17, Heinrichs  (figures 1-4b, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a core column (12); a first coil received about the core column and forming a gap (figures 2a and 3)  and an expandable sealing member (39) including a cavity sealing the gap between the core column and the first coil (30); the inner cavity of the expandable sealing member (39) filled with a compliant solid insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the 

Regarding claim 19, Heinrichs (figures 1-4ba, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a second coil (32) surrounding the first coil and providing another gap between the first coil and the second coil, and another expandable sealing member including a cavity sealing the gap between the first coil and the second coil.
Regarding claim 20, Heinrichs  (figures 1-2a) discloses another expandable sealing member provided between the inner side surface of a core window and an end surface of the first coil and the second coil, the expandable sealing member including an inner cavity.
Regarding claim 21, Heinrichs (figures 1-4ba, Col 5, lines 10-67 and  Col 6, lines 1-67) discloses a core assembly of a magnetically-permeable material having a core window with an inner side surface (figures 1-3); a coil assembly, a portion of which resides in the core window, the coil assembly including an end surface (figures 3); and an expandable sealing member (39) provided between the inner side surface of the core window and the end surface of the coil assembly, the expandable sealing member including an inner cavity (see figure 4b); the inner cavity of the expandable sealing member (39) filled with a compliant solid insulation material (see Col 6, lines 20-35), inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned. (Note: since the prior art Heinrichs of is built structurally similar to the applicant claimed invention it would be an inherent characteristic wherein the insulation material would inhibit formation of an electrically conductive loop of water between the surfaces where the expandable sealing member is positioned) Please note that the claims are directed to apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2144].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrichs (US 4,447,796).
Regarding claims 4-5, designing wherein the expandable sealing member comprises an open end and a closed end and wherein the cavity is filled with a curable polymer. Such as to reduce the chances of the chances of a short circuiting occurring.
Regarding claims 9-11, designing wherein the expandable sealing member including the cavity is provided between the top surfaces of the inner coil and outer 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RONALD HINSON/Primary Examiner, Art Unit 2837